Appeal by defendant from an amended judgment of the Supreme Court, Kings County, rendered March 15, 1977, which revoked a previously imposed sentence of probation, upon his conviction of assault in the first degree, and resentenced him to a term of imprisonment with a maximum of 10 years. Amended judgment modified, as a matter of discretion in the interest of justice, by deleting therefrom the provision that the sentence shall be served consecutively to certain undischarged terms of imprisonment, and substituting therefor a provision that the sentence shall be served concurrently with said undischarged terms. As so modified, amended judgment affirmed. The questions raised regarding the original conviction and sentence are not properly before us on this appeal from the amended judgment (see CPL 450.30, subd 3; People v Heckstall, 65 AD2d 581; People v Blim, 54 AD2d 771; see, also, People v Williams, 6 NY2d 193, 195; People v Hollick, 38 AD2d 714). However, in our view, the sentence imposed upon the revocation of probation was excessive to the extent indicated herein. Gulotta, J. P., Margett, O’Connor and Weinstein, JJ., concur.